J-A23026-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

JAKEYA SABRINA ALLEN-JACKSON

                            Appellant                 No. 1926 WDA 2015


      Appeal from the Judgment of Sentence entered September 23, 2015
               In the Court of Common Pleas of Allegheny County
                Criminal Division at No: CP-02-SA-0001514-2015


BEFORE: LAZARUS, STABILE, and STRASSBURGER,* JJ.

JUDGMENT ORDER BY STABILE, J.:                      FILED AUGUST 19, 2016

        Appellant, Jakeya Sabrina Allen-Jackson, appeals from the judgment of

sentence the Court of Common Pleas of Allegheny County entered on

September 23, 2015, following her retail theft conviction. For the reasons

stated below, we dismiss the appeal.

        Appellant filed a pro se brief that does not conform to our Rules of

Appellate Procedure.        Appellant’s brief is one page in length and merely

provides – in four sentences - her version of the facts underlying the

criminal prosecution. Appellant provides no legal analysis, and does not set

forth any questions for our review. The brief further provides no citations to

the record or to any legal authority. While we are mindful that Appellant is
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A23026-16



proceeding pro se, pro se representation does not relieve Appellant of her

duty to properly raise and develop her claims. In this case, even a liberal

construction of Appellant’s brief cannot remedy these inadequacies.         Since

the substantial defects in Appellant’s brief preclude us from conducting

meaningful judicial review, we are constrained to dismiss the instant appeal.

See Pa.R.A.P. Rule 2101 (“[I]f the defects are in the brief . . . of the

appellant   and     are   substantial,   the   appeal    .    .   .   may     be

dismissed[.]”);   Commonwealth v. Sanford, 445 A.2d 149, 151 (Pa.

Super. 1982) (declining to address merits of appeal because the brief was

“so defective as to preclude effective, appellate review”).

      Appeal dismissed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/19/2016




                                     -2-